Lairy, J.
This action was begun by appellees in the Huntington Circuit Court for the purpose of enforcing a lien of a sewer assessment against the lands of appellant Hannah Schaefer. The complaint alleges that Martin B. Schaefer claims some interest in the land as the husband of Hannah Schaefer and he is made a party defendant to answer as to such interest. There was a judgment foreclosing the lien as against both defendants.
*201. *19The first two assignments of error call in question the *20sufficiency of the complaint. The first objection urged against the complaint is that it does not allege with sufficient certainty that the notice of the adoption of the declaratory resolution providing for the proposed improvement was published in accordance with the provisions of the act. Section 8714 Burns 1908, Acts 1905 p. 219, §109, contains the following provisions in reference to suits to foreclose assessment liens created under the provisions of our statute: “It shall not be necessary in any such foreclosure suit or suits to set forth or refer to the proceedings at length or specifically, but it shall be sufficient to state in such complaint the day on which the contract was finally let, the name of the street or highway improved, the amount and date of the assessment, that the assessment is unpaid, and a description of the property or lot upon which the assessment was levied.” The publication of the adoption of the preliminary resolution as provided by statute was one of the steps in the proceeding leading up to the ordering of the improvement and the making of the assessment. The statute quoted relieves the appellees from setting out these proceedings at length and in detail in their complaint. The same section of statute further provides that in suits to foreclose, no defense shall be allowed upon the ground of any irregularity in the proceedings making, ordering or directing such assessment. It thus appears that it was the intent of the legislature that the collection of the assessment should not be defeated on account of any defects or irregularities in the proceedings leading up to it. The complaint is not open to the objection thus pointed out.
2. The only other objection .made to the complaint is that it fails to allege with sufficient certainty that personal written notice had been served upon the owner of the property affected by the assessment fifteen days before the commencement of the suit to foreclose the lien, in accordance with §8721 Burns 1908, Acts 1907 p. *21550, §3. The complaint alleges, “that said plaintiffs have given fifteen days’ notice in writing to said defendant, that unless this said assessment was paid within fifteen days, suit to foreclose this said assessment would he instituted.” The complaint discloses that notice was served upon one of the defendants, but it does not designate which one. The statute requires that such notice shall he served upon the owner of the property affected by the assessment and that it should contain a description of the property covered hy the lien, the amount of the lien and the name and address of the owner of the same. §8721 Burns 1908, supra. The allegation of the complaint quoted fails to show a compliance with this section of the statute with reference to the giving of the notice. It fails to show that it was served upon the appellant Hannah Schaefer, the owner of the land covered hy the assessment, and it also fails to show that the contents of the written notice served were such as to conform to the terms of the statute.
3. On behalf of appellees, it is contended that §8714, supra, specifies all of the allegations necessary to constitute a sufficient complaint to foreclose an assessment lien; and that, as this section does not specify or require any allegation with reference to the notice under consideration, no such allegation is necessary. We can not agree with counsel for appellees in this contention. The portion of the section upon which counsel relies is quoted in full in a former part of this opinion. The sentence quoted must he construed as a whole; and, when the latter part of this sentence, which specifies what allegations shall he sufficient, is construed in connection with the preceding part it becomes apparent that the meaning intended is, that the allegations mentioned shaE he a sufficient statement of the proceedings leading up to the making of the assessment. It was the evident purpose of the legislature to relieve the appellees in such a suit from the necessity of setting out in detail in their complaint every step in the proceeding *22leading np to the fixing of the assessment, but it was not the intention to relieve them of the duty of making any other allegations necessary to show a right of recovery.
4. 5. "Where a complaint seeks the recovery of money which is payable only upon the performance of a certain condition or upon the happening of a certain contingency, the complaint must show that the condition has been performed or that the contingency has happened. Washington Tp. v. Bonney (1873), 45 Ind. 77; Thompson v. Doty (1880), 72 Ind. 336; Baker v. Slater Mill, etc., Co. (1884), 14 R. I. 531; Tooker v. Arnoux (1879), 76 N. Y. 397. It is true that a defect of this character only shows that plaintiffs’ right of action was not mature at the time the complaint was filed. If an action is prematurely brought and the fact does not appear on the face of the complaint, the complaint will be held sufficient and the facts showing that the action is prematurely begun must be called to the attention of the court by an answer in abatement; but, if the defect appears on the face of the complaint it may be reached by demurrer. Middaugh v. Wilson (1902), 30 Ind. App. 112, 65 N. E. 555; Walter A. Wood, etc., Mach. Co. v. Caldwell (1876), 54 Ind. 270, 23 Am. Rep. 641; Norris v. Scott (1892), 6 Ind. App. 18, 32 N. E. 103, 865.
6. It was the evident intention of the legislature to make the giving of this notice a condition precedent to the bringing of the suit to foreclose the lien. The appellees are supposed to have stated the case as strongly in their favor as the facts would warrant. Cannon v. Castleman (1904), 162 Ind. 6, 69 N. E. 455; Malott v. Sample (1905), 164 Ind. 645, 74 N. E. 245. Appellees’ failure to state in their complaint that a notice in the form specified by the statute was given as the act directs creates a presumption against them that no such notice was given. The defect is therefore apparent on the face of the complaint and can be reached by a demurrer. While not ex*23pressly deciding the question here presented, the Supreme Court has treated such an allegation as necessary to the sufficiency of the complaint to foreclose an assessment lien. Low v. Dallas (1905), 165 Ind. 392, 75 N. E. 822; Ross v. VanNatta (1905), 164 Ind. 557, 74 N. E. 10.
7. The evidence is not in the record and we have no means of knowing whether the notice as required hy the statute was given to the owner of the land affected by the assessment. An erroneous ruling is presumed to be prejudicial to the party against whom it is made unless the record affirmatively shows that it was harmless. The court erred in overruling the demurrer to the complaint and for that reason the judgment must be reversed.
8. .One other question is presented by the record which may possibly arise upon another trial of this case, and, for that reason, we should determine it on this appeal. Ap pellants assert that the court erred in sustaining the demurrer of appellees to the first paragraph of appellants’ answer. In substance this answer avers that within ten days after the final assessment roll was approved by the common council of the city of Huntington, the appellant Hannah Schaefer filed her petition in the Huntington Circuit Court praying that the assessment against her lands be reduced as excessive; and, that the court appointed three disinterested appraisers who filed their report in said court on January 25, 1907, by which the assessment against the land was reduced from $514.75 to $350. This paragraph of answer further avers that the court did not enter judgment on this report until May 10, 1907, and, that within ten days thereafter appellant Hannah Schaefer presented to the city council and treasurer a copy of such assessment and its confirmation and offered to pay the amount in installments, but that the treasurer refused to permit her to sign the waiver, and refused to enter the installments of the assessments upon the tax duplicate. Upon these facts, appellant Hannah Schaefer contends that *24she had a right to pay her assessment in installments and that no suit can he maintained to foreclose the lien for the full amount of the assessment.
9. Under the provisions of §8718 Burns 1908, Acts 1905 p. 219, §113, any person desiring to exercise the privilege of paying his assessment in installments is required to sign and file the written agreement specified in this section, and this must be done within thirty days after the allowance of the final estimate. The paragraph of answer under consideration does not show by any averment when the final estimate for the improvement was made or that the appellant Hannah Schaefer filed or offered to file the agreement within the time provided by statute. There is no provision of the statute extending the time for making the election to pay in installments in favor of those who may file petitions to have their assessments reduced. If, at the time the commissioners appointed by the court filed their report reducing the assessment against appellant Hannah Schaefer’s .property, thirty days had not elapsed after the final estimate, the appellant, without doubt, might have filed her election to pay such assessment in installments after such report and within such thirty days. The report of the commissioners reducing the assessment is final and conclusive and the order book entry is not necessary to make it effective. City of Indianapolis v. State, ex rel. (1909), 172 Ind. 472, 88 N. E. 687. The demurrer to the first paragraph of appellants’ answer was properly sustained.
The judgment is reversed with directions to sustain the demurrer to the complaint with leave to amend.
Note. — Reported in 102 N. E. 838. As to nature of proceedings to collect local improvement taxes, see 133 Am. St. 930. See, also, under (1) 28 Cyc. 1235; (2) 28 Cyc. 1234; (3) 28 Cyc. 1232; (4) 31 Cyc. 107; (5) 31 Cyc. 291; (6) 28 Cyc. 1237; (7) 3 Cyc. 386; (8) 28 Cyc. 1203; (9) 28 Cyc. 1178.